 

EXHIBIT 10.4
 
 
 
FEDERAL HOME LOAN BANK OF SAN FRANCISCO
 
RESOLUTION
 
December 1, 2010
 
 
RESOLVED, that the Board of Directors of the Federal Home Loan Bank of
San Francisco hereby approves the 2011 Board of Directors Compensation and
Expense Reimbursement Policy as set forth in Exhibit N.
 
 
I certify that this is a true and correct copy of a resolution adopted by the
Board of Directors of the Federal Home Loan Bank of San Francisco at its meeting
on December 1, 2010.
 
/s/ Suzanne Titus-Johnson
Suzanne Titus-Johnson, Senior Vice President and
General Counsel-Corporate Secretary

 
 
 

--------------------------------------------------------------------------------

 

Exhibit N
 
FEDERAL HOME LOAN BANK OF SAN FRANCISCO
 
 
Board of Directors
Compensation and Expense Reimbursement Policy
2011
 
The Board of Directors of the Federal Home Loan Bank of San Francisco hereby
establishes the following Compensation and Expense Reimbursement Policy for
2011.
 
Compensation
 
To provide the Directors with reasonable compensation for the performance of
their duties as members of the Board of Directors and the amount of time spent
on official Bank business, the Bank will pay service and meeting fees to each
member of the Board of Directors as set forth below.
 
Position
Maximum Annual
Service Fee
 
 
Maximum Annual
Meeting Fees
 
 
Total Maximum
Annual Compensation
 
Chairman
$
33,000
 
 
$
27,000
 
 
$
60,000
 
Vice Chairman and Audit Committee Chair
$
28,000
 
 
$
27,000
 
 
$
55,000
 
Other Committee Chair and Directors on Audit Committee
$
23,000
 
 
$
27,000
 
 
$
50,000
 
Other Directors
$
18,000
 
 
$
27,000
 
 
$
45,000
 

 
Service fees for the above positions will be paid for continuous service as a
Bank director.
 
The annual service fee will be pro-rated and paid with the meeting fee, if
applicable, at the conclusion of each two-month service period on the Board of
Directors (i.e., month-end February, April, June, August, October and December).
Any member of the Board of Directors who joins or leaves the Board between
service fee payments will receive a pro rata service fee for the number of days
the director was on the Board during the service period. Additionally, each
director will receive a fee of $5,400 for attending any portion of five of the
six regularly scheduled two-day Board meetings.
 
A Board member may receive a meeting fee for participation in one
regularly-scheduled Board meeting by telephone.
 
No other fee will be paid for participation in meetings of the Board or
committees by telephone or participation in other Bank or Federal Home Loan Bank
System activities. The President of the Bank is authorized to interpret this
Policy, as necessary, according to applicable statutory, regulatory and policy
limits.
 

1

--------------------------------------------------------------------------------

 

Expense Reimbursement
 
The Bank will reimburse Directors for necessary and reasonable travel,
subsistence and other related expenses incurred in connection with the
performance of their official duties, which may include participation in
meetings or activities for which no fee is paid.
 
For expense reimbursement purposes, Directors' “official duties” include:
1)    
Meetings of the Board and Board committees

2)    
Meetings requested by the Federal Housing Finance Agency and Federal Home Loan
Bank System committees

3)    
Meetings of the Council of Federal Home Loan Banks and its committees

4)    
Meetings of the Bank's Affordable Housing Advisory Council

5)    
Events attended on behalf of the Bank when requested by the President in
consultation with the Chairman

6)    
Other events attended on behalf of the Bank with the prior approval of the
EEO-Personnel-Compensation Committee of the Board.

 
Each Director is responsible for making his or her own travel arrangements to
attend meetings for which expenses may be reimbursed.
 
Expenses reimbursable for Directors are the same as the expenses reimbursable
for senior officers under the Bank's Reimbursement and Travel Expense Policy,
except that Directors may not be reimbursed for gift or entertainment expenses.
 
To be reimbursed for allowable expenses, a Director must complete a statement
itemizing the expenses within 30 days of completion of any covered trip or
activity. The statement, prepared on the Director's letterhead, must be
submitted to the Bank's Assistant Corporate Secretary and must include the
following information:
1)    
Meeting(s) or event(s) attended, with dates and locations

2)    
Itemization of reimbursable expenses, with supporting receipts for any expense
exceeding $50.00

3)    
Ticket receipt or e-ticket confirmation for airline travel

4)    To whom reimbursement should be made payable.
 
Records
 
The Bank will maintain records of (i) Directors' attendance at meetings of the
Board and Board committees; (ii) total compensation paid; and (iii) expenses
reimbursed.
 

2